\0~1 HbS- fJt 1oe
                                                                                              -oq 1 l 0I \ \ I \2,
                                                                                                          (903) 737-2431
Lamar County Courthouse
119 N. Main Street
                                               ERIC 5. CLIFFORD                                       fax (903) 784-7857
Paris, TX 75460                                   DISTRICT JUDGE
  or                                         Sixth Judicial District Court
P.O. Box 1118                           Presiding in Lamar & Red River County, Texas
Paris, TX 75461




         October 28, 2015
                                                              RECEIVED IN
                                                       CO URi OF CRiMINAL APPEALS
                                                                NOV 02 2015
                                                                                                   'l'V
                                                                                                    CX>
                                                            .Abet Acosta, Clerk

                                                                                                          (./)


         Court of Criminal· Appeals
         P.O. Box 12308, Capitol Station
         Austin, TX 78711

                 Re:      Orian Lee Scott
                          WR-83,185-07, -08, -09, -10, -11 & -12

        The Court respectfully requests an extension of time within which to complete and file Findings of
        Fact and Conclusions of Law on the six (6) cases referenced above. The Court does not anticipate
        that it will take more than 30 days from this date to comply with the required filings.· .

        Your consideration for this extension and your assistance is appreciated.

        Respectfully,



        Eric S. Clifford